99 F.3d 1128
72 Fair Empl.Prac.Cas. (BNA) 768
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Maria FELINSKA, Plaintiff, Appellant,v.NEW ENGLAND TEAMSTERS and Trucking Industry Pension Fund,Defendant, Appellee.
No. 96-1589.
United States Court of Appeals, First Circuit.
Nov. 6, 1996.

Matthew Cobb for appellant.
Anne McCully Murphy with whom Charles P. O'Connor, Morgan, Lewis & Bockius, LLP, Christopher N. Souris and Feinberg, Charnas & Birmingham, P.C. are on brief for appellee.
Before Cyr, Boudin and Lynch, Circuit Judges.
PER CURIAM.


1
Maria Felinska appeals from the district court's summary judgment dismissing her claim that her former employer had discriminated against her by constructively discharging her because of her age in violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621 et. seq.   The district court ruled that Felinska had not presented a prima facie case because, even accepting her allegations of fact as true, they did not demonstrate a constructive discharge.   Greenberg v. Union Camp Corp., 48 F.3d 22, 26 (1st Cir.1995).  After reviewing the parties' briefs and the record, we affirm substantially for the reasons given by the district court.


2
Affirmed.